Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 15 December 2021 was received.  Claim 3-514 was cancelled.  Claims 1, 2, 11, 13, and 15-17 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-15 and 17-20 are withdrawn, because independent claims 1, 13, and 17 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Hamamoto in view of Schwichtenhovel et al. on claim 14 is withdrawn because the claims has been cancelled and on claims 1-5, 7-13, 15 and 17-20 is maintained with modifications to reflect the amendments to the claims.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Hamamoto in view of Schwichtenhovel as applied to claim 1 and further in view of Huang on claim 6 is maintained with modifications to reflect the amendment to the claims.


Claims 1-5, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (WO 2013/031558, machine translation) in view of Schwichtenhovel et al. (US 2018/0233786).
Regarding claim 1, Hamamoto discloses a method integrated into a battery system, comprising: determining an internal resistance (Abstract) [0006, 0021] of at least one battery cell in thermal contact with the temperature sensor (temperature detection unit) [0012]; determining a state of charge (SOC) of the at least one battery cell [0013, 0018-0020]; determining at least one reference temperature from a lookup table (LUT) or parametrized function that defines one of the following three parameters: internal resistance, the SOC, and a temperature of a reference battery cell, based on the other two parameters, the reference temperature being indicative of a temperature of the at least one battery cell (function representative of the relationship between temperature, internal resistance, and state of charge) [0027-0039]; comparing the at least one reference temperature (preset temperature) with at least one temperature measurement of the temperature of the at least one battery cell using the temperature sensor to determine a difference therebetween [0027-0028, 0035-0036, 0041] including an internal resistance calibration to assess the state of charge [0025, 0052]; but is silent towards determining whether the temperature sensor is functioning properly based on whether the difference exceeds a preconfigured threshold.  
Schwichtenhovel teaches a temperature sensor arranged on a reference cell and other cells are compared to calibration data to allow for compensation of unequal profiles (temperature sensor not functioning properly and requiring calibration) and provide calibration 
Regarding claim 2, Hamamoto discloses the method of claim 1, wherein determining that the temperature sensor functions properly when the difference does not exceed the preconfigured threshold; and determining that the temperature sensor functions improperly when the difference exceeds the preconfigured threshold (allowable amount of change in SOC/temperature/voltage thresholds) [0040-0041, 0080-0083].  
Regarding claim 3, Hamamoto discloses the method of claim 1, wherein the determination of the internal resistance and SOC of the at least one battery cell and the at least one temperature measurement of the temperature sensor are performed during a preconfigured period of time (charging or discharging periods) [0085].  
Regarding claim 4, Hamamoto discloses the method of claim 1, wherein the internal resistance of the at least one battery cell is determined based on a measurement of a voltage drop during a discharge pulse [0017].  
Regarding claim 5, Hamamoto discloses the method of claim 4, wherein the voltage drop is measured with respect to an actual terminal voltage of the at least one battery cell and in response to a specific load or balancing current drawn from the at least one battery cell and/or a specific charging or balancing current provided to the at least one battery cell [0017, 0114-0116].  

Regarding claim 8, Hamamoto discloses the method of claim 7, wherein a reference SOC value is determined based on the measured actual terminal voltage and an SOC-LUT (SOC storage value) [0017-0018].  
Regarding claim 9, Hamamoto discloses the method of claim 1, wherein the reference battery cell is of the same type as the at least one battery cell (reference values measured from the same cells from a preset charge state) [0027, 0050-0052].  
Regarding claims 10-12, Hamamoto discloses the method of claim 1, wherein the LUT is based on a plurality of reference measurements of an internal resistance of the reference cell for a plurality of different SOC values and a plurality of different temperatures (equivalent circuit model/parameterized function) [0027, 0050-0052, 0075-0078].  
Regarding claim 13, Hamamoto discloses a method integrated into a battery system, comprising: determining an internal resistance of at least one battery cell in thermal contact with the temperature sensor (Abstract) [0006, 0021]; determining a state of charge (SOC) of the at least one battery cell [0013, 0018-0020]; determining at least one reference temperature from a memory or parametrized function that defines one of the following three parameters:  the internal resistance, the SOC, and a temperature of a reference battery cell, based on the other two parameters, the reference temperature being indicative of a temperature of the at least one battery cell (function representative of the relationship between temperature, internal resistance, and state of charge)  [0027-0039]; but is silent towards comparing the at least one reference temperature with at least one temperature measurement of the temperature of the at least one battery cell using the temperature sensor to determine a difference therebetween; and determining whether the temperature sensor is functioning properly based on whether the difference exceeds a preconfigured threshold.  

Regarding claim 15, Hamamoto discloses the method of claim 13, further comprising: determining whether the temperature sensor is functioning properly based on whether the difference exceeds a preconfigured threshold (allowable amount of change in SOC/temperature/voltage thresholds) [0040-0041, 0080-0083].  
Regarding claim 17, Hamamoto discloses a battery system, comprising: at least one battery cell; at least one temperature sensor in thermal contact with and configured to sense temperature of the at least one battery cell  (Abstract) [0006, 0021]; at least one voltage sensor configured to measure a terminal voltage of the at least one battery cell (voltage calculating unit) [0030]; and a controller [0115-0116] configured to i) determine an internal resistance of the at least one battery cell, ii) determine a state of charge (SOC) of the at least one battery cell [0013, 0018-0020], iii) determine at least one reference temperature from a lookup table (LUT) or parametrized function that defines one of the following three parameters: the internal resistance, the SOC, and a temperature of a reference battery cell, based on the other two parameters, the reference temperature being indicative of a temperature of the at least one battery cell (function representative of the relationship between temperature, internal resistance, and state of charge) 
Schwichtenhovel teaches a temperature sensor arranged on a reference cell and other cells are compared to calibration data to allow for compensation of unequal profiles (temperature sensor not functioning properly and requiring calibration) and provide calibration profiles for each individual cell [0009, 0025, 0033-0044]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to modify the controller to provide calibration by comparing the temperature sensors to a reference cell in order to adjust the profile for each individual cell of Hamamoto because Schwichtenhovel recognizes such a comparison provides calibration profiles for each respective cell.  A skilled artisan would readily recognize that any of the prior arts recognized relationships between internal resistance, measured temperature, state of charge, and the respective data stored to make such comparisons can be used to provide means of comparison and calibration.
Regarding claim 18, Hamamoto discloses the battery system of claim 17, wherein the controller [0115-0116] is further configured to: determine that the temperature sensor functions properly when the difference does not exceed the preconfigured threshold; and determine that the temperature sensor functions improperly when the difference exceeds the preconfigured threshold (allowable amount of change in SOC/temperature/voltage thresholds) [0040-0041, 0080-0083].  
Regarding claim 19, Hamamoto discloses the battery system of claim 17, further comprising: at least one current sensor configured to measure a load, balancing and/or charging current of the battery cell, wherein the controller comprises at least one cell supervision circuit 
Regarding claim 20, Hamamoto discloses the battery system of claim 19, wherein the controller further comprises a battery management system (BMS) (relative value calculating unit) connected to the at least one CSC, and being configured to: receive voltage, current, and temperature values from the at least one CSC; determine SOC and internal resistance of the at least one battery cell; and determine the at least one reference temperature, and compare it to the at least one temperature value received from the at least one CSC [0006, 0013, 0021, 0120-0123].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto in view of Schwichtenhovel et al. as applied to claim 1 above, and further in view of Huang (US 2006/0001429).
The teachings of Hamamoto and Schwichtenhovel as discussed above are herein incorporated.
Regarding claim 6, Hamamoto and Schwichtenhovel are silent towards the internal resistance of the at least one battery cell is determined by measuring a voltage transient in response to cutting a specific load from the at least one battery cell.  
Huang teaches a method of monitoring electric power and determine the internal resistance of a battery by coupling an external load having a small resistance in series and operating a power transistor to draw a transient large current for sampling voltage of the battery (measuring a voltage transient) in order to know the state of the battery in real time [0006-0009].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include monitoring and determining the internal resistance of a battery by operating a power transistor (cutting the specific load to draw current) to sample the voltage of the cell in the 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Hamamoto at best relates to determining that the internal resistance has changed which does not correspond to determining whether the temperature sensor is properly functioning, and
(b) Schwichtenhovel at best relates to “an installation position of the temperature sensor is variable and can be compensated by corresponding calibration”.

In response to Applicant’s arguments, please consider the following comments:
(a and b) Applicant is reminded the rejection of record is based on the combined teachings of Hamamoto and Schwichtenhovel.  As discussed in the rejection, Hamamoto clearly recognizes the relationship between temperature, SOC, and internal resistance with stored functions recognizing those relationships for reference and thresholds (allowable applied variability in ranges provides thresholds for use).  Schwichtenhovel teaches a comparison between a reference and current measurements are used for compensation/calibration (recognizing a threshold for correction, exceeds “proper functioning”) making obvious the scope of the current claims.  While Schwichtenhovel also recognizes that such compensations can also be applied for variability in positioning of the sensors as argued by Applicant, such a recognition is a not a negation of the teaching as argued for in the rejection. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


	
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727